Citation Nr: 1724700	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-31 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 notification letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has re-characterized the issue of entitlement to service connection for bilateral hearing loss to also include tinnitus, pursuant to the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Upon a sympathetic reading of the Veteran's filings, it is clear that he also included the ringing in his ears as part of his hearing loss claim, so the Board will take jurisdiction of the issue.  

The issue bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2012 RO decision denied entitlement to service connection for bilateral hearing loss.  

2.  Evidence received since the August 2012 RO decision, including additional VA treatment records showing impaired hearing shortly after the Veteran's separation from service, are new and material, and the Veteran's claim is reopened.

3.  The Veteran's tinnitus is related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 2012 decision is new and material; the service connection claim for a bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1103 (2016).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's original claim for entitlement to service connection bilateral hearing loss was denied in a May 2005 rating decision, but the Veteran did not appeal.  The Veteran filed a new claim, which was denied in an August 2012 decision; the Veteran has appealed.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the RO's rating decision, additional VA treatment records have been associated with the file.  These records show the Veteran's hearing was impaired and that he had ear trouble in June 1948, which was less than three years after his separation from service.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the remand below.  

II.  Service Connection - Tinnitus

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to prevail, the Veteran need only show that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds service connection for the Veteran's tinnitus is warranted.  First, the Veteran has a current diagnosis, which satisfies the first element.  See March 2012 VA Examination.  Second, he relates his disability to an attack on his ship in June 1945.  He reported that the blast from the bomb made his ears ring for weeks and since that day he continues to have ringing in his ears.  See December 2012 statement.  The Board has no reason to doubt the credibility of his statements.  Accordingly, he satisfies the second element - an in-service incurrence.  Third, the March 2012 examiner provided a positive opinion that the Veteran's tinnitus was at least as likely to not due to service, as the Veteran reported constant ringing in his ears for at least one month after the attack in 1945.  Accordingly, the Veteran satisfies all three elements to demonstrate service connection.  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds additional evidentiary development is necessary before the Board can adjudicate the bilateral hearing loss claim.  

The Veteran asserted that his ship was attacked by suicide planes and he incurred hearing loss as a result of the blast, which has progressively gotten worse.  The March 2012 VA examiner found his hearing loss was less likely than not related to service because he had normal hearing on his entrance and separation examinations.  However, she mistakenly noted that his left ear perforation was on his entrance examination when it was only on his separation examination.  In addition, the examiner did not address the notation of moderately severe sclerosis left drum in the service treatment records.  An opinion must be obtained to address these notations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure all outstanding VA records are associated with the claims file.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's bilateral hearing loss.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a complete review of the record, the examiner is asked to determine the nature and etiology of the Veteran's bilateral hearing loss.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's bilateral hearing loss is related to service.

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

*December 1945 service treatment record noting moderately severe sclerosis left drum.

*June 1948 treatment record indicating ear trouble.

* July 1948 treatment record noting impaired hearing.  

*July 1948 treatment record indicating ear trouble.

*March 2012 VA examination.

All testing deemed necessary by the examiner must be performed and the results reported in detail. 

A complete rationale for any opinion expressed should be included in the examination report.

3.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


